Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 6 February 1796
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            My Dear Sister
            Atkinson February 6th. 1796
          
          The tender solicitude you have shewn for my health, demands the earliest return I can make—& it is greatly to my satisfaction that I can inform you of my recovery, so as to be about the house again— I tried all in my power, not to have my indisposition noticed—but I struggled in vain, for at last I was obliged to go to bed, & lie there for three days— I told William not to tell you how sick I was, but to say I had got cold— head-ach, & a cold you know are very accommodating, & will answer for any indisposition either of body, or mind— But I really did catch cold, last week, a thursday we had our wood brought, & I exerted myself a little too much at that time— I suppose I should have got along nicely if it had not been for my folly— “careless creature,” I hear you say, now do not blame too much, because somebody who thinks they have a right gently to reprove, will fancy his hands strengthened, & look very grave, & say, I am sure you need not have done so— very true Sir, but I am not the first who have been wise too late—
          I received your two very kind letters the one to me, & the other to my Daughter last monday eve— Mr. Peabody found them at Mr. Duncan’s, where we enquire of Rogers, or [Kindal?] for them, they come by him in the way of bundle for 4d, & if they go into the office 8 cents a single letter, 16 for a double, or under cover, & so on— But do not trouble yourself to pay Rogers, your Letters are cordials to my heart, & last monday saved me at lest half an ounce of Bark— I thank you my dear Sister, for your kindness, & the maternal affection you shew my Children— may they be more, & more worthy of your notice— They have failings, but I hope are not incorrigable— I wish them not to be so decided, so preremtory—Youth should submit to years, & experience— It requires great discretion I find, to stand upon proper ground, & check the errors, the temerity of youth— I know of no persons better qualified for the purpose than my Sisters— The sweet Temper, & address with which some persons can reprove, would make an ingeneous mind doubly cautious, how they incurred, a second time their displeasure—
          Mr Shaw was excellent in governing youth— they loved & they feared him— That there should be a quick, ready observance & compliance to reasonable commands, & injunctions, was one of the fixed principles of his government— a wise Preceptor, or Parent will

always study the best interest of the Child, & I never love to see them reluctant, or hesitate when they have every reason in the world to suppose that a Parent scarcely wishes to live but for them— I do n[ot] make those observations because my Children are [more] refractory than others—but I believe they are [ar]rived at the most critical age, & are as inexperienced as ever any were— They have got this great & important lesson to learn, that they know nothing know nothing how to estimate Characters; real worth nor what it is to live—
          Cousin Betsy leaves me tomorrow to spend a week, or two in Haverhill, & then she means to go to Boston, & Quincy, &cc— Mr Peabody says I lay no embargo upon any one, visit, & return as you find it agreeable—suit yourself & be happy—but I really fear they have no Idea of the priviledge they enjoy— It was said, William would not come, no—I might depend upon it he was going to spend the whole vacation with you, but yet he was wise enough to come, & behaved with as much respect as it was possible, & has greatly endeared him
        